Title: From George Washington to John Robinson, 20 April 1755
From: Washington, George
To: Robinson, John



[Mount Vernon, 20 April 1755]
To Jno. Robinson Esqr. Speakerof the House of Delegates VirginiaDear Sir

I little expected when I wrote you last that I shoud so soon engage

in another Campaigne; but in this I hope doing it I may be allowd to claim some small share of some merit; if it is consider’d that the sole motive wch envites me to the Field, is, the laudable desire of servg my Country; and & not for the gratification of any ambitious or lucrative ends plans.; this, I flatter myself, will manifestly appear by my going a Volunteer, without expectation of reward, or prospect of attaining a Command; as I am confidantly assur’d it is not in Genl Braddocks power to give a Comn that I woud accept. Perhaps with many others, the above declaration might be look’d upon as a piece of self sufficient merit; construed into self applause which, being unwilling to loose, I choose to proclaim it myself—but by you Sir, I hope expect it will be taken viewed in a different light, because you have who seem’d to sympathized in my disappointments, and lent your friendly Aid to reinstate me in a suitable Command; which mark of your approbation was not The recollection of which can never be  lost upon one, who is always a mind that is not in sensible off, and but always ready to acknowledge an obligations; and tThis is the reason why I am so much more expressive in unreserved in the expression of my Sentiments to you, than I should choose to be to the World whose Censures, and Criticisms often place the best good design’s in the worst a bad light; and give a different turn to the best of Action’s; bBut to be ingenuous, I must confess I had other Intention’s in writing you this letter for, and if there is any merit in going out upon such terms as I do my case, I was unwilling to loose it

among my Friends, who without this exposition of facts might conceive that I did not doubt might be made to believe I had some advantageous offer’s that had engaged my Services, when in reallity it is very [far] from it the case is otherwise; for ⟨erasure⟩ I expe[c]t to be a considerable looser in my private Affairs, by going—Its true, I have been importuned to make this Campaigne by Genl Braddock in (as a member of his Family) who I suppose imagined conceiving, I suppose, that the small knowledge I have (had an oppertunity of acquiring) of the Country, Indians, &ca was worthy of his notice; and therefore thought I might be ⟨erasure⟩ useful to him in ⟨erasure⟩ing the progress of this Expedition.
Colo. Carter Burwell, the last Assembly, upon hearing that I had lost 50 Odd pounds during my appointt acting as Paymaster desir’d I wd petition the Committee of War to have it refunded, assurg me at the same time that he woud sollicit the Gentn in my behf use his endeavors that the matter should be attended to.; I declind it then, thinking it might not be well receivd, as I had been allowd a Comn; but if he shoud propose it at a future meeting, and it does not appear to carry with it the a face of unreasonableness, I hope yo. will do me the favour to 2d him—I must own after meeting with the endulgences I did, I shd not have askd this, had it not been propos’d by a Member, and had I not been so considerable a looser before in the Service, in loosg many valuable Papers, cloathg, Horses, & sevel other things; some of which, & of no inconsiderable value neither, I card out entirely for the publick use, & forebore meng of it till this before as I knew you were greatly Pesterd with complaints

of this sort from Officers that were less able to bear them, tho’ their losses were much more inconsiderable than mine; for I had, unfortunately, got my baggage from Wills Creek but a few days before the Engagemt in wch I also had a valuable Servt Wounded, who died in a few days soon after. I thought it expedient just to mention these Facts that you might turn them to any advantage you saw ee proper, or to drop it altogether, if you think it the least unreasonable the applican is at all improper. I heartily wish a happy Issue to all your Resolves and am Sir Yr most Obt Servt

Go: Washington
Mount Vernon 20th Apl 1755

